DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-25 directed to inventions non-elected without traverse.  Accordingly, claims 10-25 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 was considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or make obvious a system where a dichroic mirror or filter is used to direct distinct lights traveling either towards or away from a spatial light modulator, depending on a specific operating mode.  Particular pieces of prior art cited below may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with attorney Michelle F. Murray (Reg. No. 68,737) on 04/26/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 1. (Currently Amended) A system comprising: 
a photodetector; 
an illumination source configured to generate a first light during a first operating mode; 
a spatial light modulator (SLM); and 
a dichroic filter optically coupled to the illumination source and to the SLM, wherein the dichroic filter is configured to direct the first light to the SLM; and 
wherein the SLM is configured to: 
direct a second light to the dichroic filter during a second operating mode, wherein the dichroic filter is configured to direct the second light having a first color to the photodetector; and 
direct the first light during the first operating mode.

Claim 2. (Original) The system of claim 1, wherein the first operating mode corresponds to operating the system during nighttime and the second operating mode corresponds to operating the system during daytime.

Claim 3. (Original) The system of claim 1, wherein the photodetector is a first photodetector optically coupled to the SLM, and further including a second photodetector to detect the first light based on the first operating mode.

Claim 4. (Original) The system of claim 1, wherein the photodetector is a first photodetector optically coupled to the SLM, and further including: 
a second photodetector; 
a first amplifier having a first amplifier input and a first amplifier output, the first amplifier input coupled to the first photodetector; 
a second amplifier having a second amplifier input and a second amplifier output, the second amplifier input coupled to the second photodetector; and 
a multiplexer having a first multiplexer input and a second multiplexer input, the first amplifier output coupled to the first multiplexer input, the second amplifier output coupled to the second multiplexer input.

Claim 5. (Original) The system of claim 4, wherein the multiplexer has a multiplexer output and a multiplexer control, and further comprising processor circuitry coupled to the multiplexer control, the processor circuitry configured to: 
select the first multiplexer input as the multiplexer output during the first operating mode; and
select the second multiplexer input as the multiplexer output during the second operating mode.

Claim 6. (Original) The system of claim 4, wherein the multiplexer has a multiplexer output and a multiplexer control, and further comprising: 
a converter having a converter input and a converter output, the converter input coupled to the multiplexer output, the converter being an analog-to-digital converter or a time-to-digital converter; and 
processor circuitry coupled to the converter output and to the multiplexer control.

Claim 7. (Original) The system of claim 1, wherein the illumination source is a light-emitting diode (LED), and further comprising: 
processor circuitry; and 
a driver having a driver input and a driver output, the driver input coupled to the processor circuitry, the driver output coupled to the LED.

Claim 8. (Currently Amended) The system of claim 1, wherein the photodetector is a first photodetector, and further comprising: 
a laser driver; 
a laser coupled to the laser driver, the laser configured to produce a third light, the SLM configured to direct a reflection of the third light to the first photodetector during the second operating mode, the first photodetector configured to detect the reflection of the third light during the second operating mode; and 
a second photodetector configured to detect the reflection of the third light during the first operating mode.

Claim 9. (Currently Amended) The system of claim 1, wherein the first light is generated at a first time based on a first light pattern and the SLM is configured to direct a third light from the illumination source at a third time based on a second light pattern, and further comprising: 
a camera configured to capture a first image of the first light pattern and capture a second image of the second light pattern; and 
processor circuitry coupled to the camera, the processor circuitry configured to: 
determine a first distance measurement based on a first distortion measurement associated with the first image; 
determine a second distance measurement based on a second distortion measurement associated with the second image; and 
generate three-dimensional (3-D) data based on at least one of the first distance measurement or the second distance measurement.

Claims 10-25. (Cancelled)
IN THE SPECIFICATION:

In paragraph [00139], line 2 after the phrase “imaging controller 502”, insert --, in block 1312,--.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (US 20170248837 A1): Teaches a system using both a dichroic mirror and an array of mirrors that would act as an SLM to direct light from two separate light sources. However, the arrangement of these elements is different than that described in the claims, as only one of the light sources interacts with the mirror array.
Wu et al. (US 20170176338 A1): Teaches a system using a dichroic mirror and SLM to direct light. However, only one distinct light is directed and the system as a whole acts in a singular operating mode as a result.
Källhammer (EP 3726247 A1): Teaches a system using both a beam splitter, which may be a dichroic mirror, and SLM to direct light, that has multiple operating modes. However, the device only directs a singular distinct beam, and the SLM and dichroic mirror do not interact in the same manner as described by the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645   
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645